Citation Nr: 0208351	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  94-00 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant served on active duty from July 1954 to 
September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1993 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  This case was previously before 
the Board in August 1995 at which time it was remanded for 
due process development.  It was again before the Board in 
June 1996 when it was again remanded so that the RO could 
obtain medical records from all sources identified by the 
appellant which were not already of record as well as for a 
VA examination by a specialist in respiratory disorders.

In March 1998, the Board issued a decision which denied 
entitlement to service connection for asthma.  The appellant, 
through his attorney, appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).

In June 2000, the Court vacated the Board's March 1998 
decision.  The Board remanded the case to the RO in September 
2000 for additional development.  The case now is before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The appellant's asthma was not noted upon his entrance 
into service.

2.  The record contains clear and unmistakable evidence that 
the appellant's asthma preexisted his service.

3.  The record contains clear and unmistakable medical 
evidence that the flare up of asthmatic symptoms during 
service constituted simply a temporary exacerbations of 
symptoms of the preexisting asthma.

4.  The pre-service underlying asthma did not undergo an 
increase in severity during service.


CONCLUSIONS OF LAW

1.  Clear and unmistakable evidence that asthma existed prior 
to service has been shown, and the presumption of soundness 
on entrance into service is rebutted.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1153, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2001); 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

2.  The pre-service asthma was not aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1153, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001); 66 Fed. 
Reg. 45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. 5100 et. seq. (West 
Supp. 2001)).  There have also been final regulations 
promulgated to implement the new law.  See 66 Fed. Reg. 
45,620- 32 (August 29, 2001) (to be codified at 38 C.F.R. 
3.102, 3.156(a), 3.159, and 3.326).

The VCAA provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Information from the National Personnel Records Center (NPRC) 
reflects that some of the appellant's service records may 
have been destroyed by fire in 1973.  However, some service 
medical records and Surgeon General records have been made 
part of the claims file.  Inasmuch as the appellant's service 
medical records are not complete, VA has a heightened duty to 
explain its findings and conclusions.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

The RO made reasonable efforts to obtain all other relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims file.  As the appellant has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is obtainable and which is not 
presently associated with the claims folder, VA's duty to 
assist the claimant is satisfied.

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  The appellant was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the appeals process.  Accordingly, the Board 
finds that the duty to inform the appellant of required 
evidence to substantiate his claim has been satisfied.

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination or opinion when such examination 
is necessary to make a decision on the claim.  The appellant 
has been afforded VA examinations for compensation purposes 
and VA medical opinions have been obtained which address 
whether the appellant's asthma had its onset prior to service 
and whether it was aggravated by service.  

Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim have been satisfied.


Background.  Available service medical records reflect that 
at the time of the appellant's induction examination 
conducted in May 1954, a chest X-ray showed an irregular 
calcified right paratracheal node.  Pulmonary markings were 
diffusely prominent bilaterally without any localized area of 
infiltration.  There were small calcifications in the right 
hilum and right base.  The impression was no evidence of 
significant active intrathoracic disease noted at that time 
and the appellant was found qualified for induction.  The 
report of medical history completed by the appellant in May 
1954 revealed that he did not check the box for history of 
asthma.  He did indicate that he had had whooping cough. 

The appellant entered active military service in July 1954.  
In August 1954, the appellant was treated for difficulty 
breathing.  The treatment record reflects a history of asthma 
for two to three years.  He was hospitalized for 26 days.  
The diagnosis was asthma, perennial, allergen unknown.  The 
appellant's asthma was found to have existed prior to 
service, and he was found not qualified for duty.

The appellant filed a claim for service connection for asthma 
in November 1992. 

By rating action in February 1993 service connection was 
denied.  It was held that the appellant had asthma prior to 
service without evidence of a permanent aggravation in 
service.

Also of record at the time were private medical charts by Ray 
Carrol, M.D., which reflect that the appellant was treated 
for asthma in October 1972, November 1972, and October 1990.  
VA medical reports dated in October 1992, December 1992, and 
May 1993 reflect treatment for bronchial asthma.

At a hearing held at the RO in June 1993, the appellant 
testified that he was first treated and diagnosed with asthma 
in August 1954.  He testified that he did not have asthma 
prior to service and does not know why the comment that he 
had asthma for 2 to 3 years prior to 1954 was placed in his 
medical records.  He stated that he was stationed near 
artillery and tank units and was exposed to large quantities 
of gunpowder residue as a result of fire training exercises 
from these units.  He felt that if he had asthma prior to 
entry into service that it would have been greatly aggravated 
by these military assignments.  He stated that he received 
treatment for asthma from Mount Carmel Hospital immediately 
after service.  This treatment consisted only of emergency 
room visits from 1954 through 1956.  Attempts to retrieve 
these records have been unsuccessful as the librarian of 
Mount Carmel Hospital indicated in April 1997 that records 
prior to 1960 are no longer available.

In September 1995 he was hospitalized complaining of 
shortness of breath.  He stated that he had chronic shortness 
of breath on exertion for several years.  He said that he was 
able to go deer hunting and walk for long distances with 
minimal shortness of breath.  The diagnosis was an acute 
asthma attack.

In November 1996, he underwent a VA compensation examination.  
He denied any respiratory problems prior to 1954.  At that 
time he was exposed to "sulfur fumes" from blank shells 
being fired.  He said that he passed out and was hospitalized 
for some 21 days.  Subsequently, he was discharged from 
service due to an asthma condition.  He was employed as an 
auto mechanic for 35 years, but had been unable to work since 
1990 due to respiratory problems.  A chest X-ray dated in 
November 1996 revealed normal chest anatomy with scattered 
calcified granuloma.  There was flattening of the diaphragms 
on the lateral view that was consistent with some degree of 
air trapping and hyperinflation.  There was no evidence of 
acute pathology.  Spirometry revealed moderate-to-severe 
obstructive airway disease with an FEV1 (forced expiratory 
volume in one second) of 1.55 liters (46% predicted). The FVC 
(forced vital capacity) was decreased to 2.48 liters (59% 
predicted) and a subsequent FEV1/FEV ratio of 0.62.  Flow 
volume loop showed no evidence of upper airway obstruction.  
The impression was reactive airways disease (asthma). The 
examiner was of the opinion that the appellant's asthma did 
become symptomatic during his service in 1954.  He did not 
feel that the appellant's apparent sulfur exposure resulted 
in any chronic pulmonary pathology although he thought it 
likely that this was the initial exacerbator of the 
underlying reactive airways disease.

The examiner was asked to clarify his opinion in January 
1997.  The examiner stated that the appellant did have asthma 
upon his entry into service in July 1954, and that service 
exacerbated his asthma in a way that was not a natural 
progression of the disease.  This exacerbation did cause his 
separation from the service in September 1954.  The RO again 
requested clarification of the examiner's opinion as he 
failed to indicate evidence in the record which supported a 
conclusion of aggravation of asthma beyond the normal 
progression of a perennial condition.  The examiner responded 
in March 1997 that the appellant had known asthma upon 
induction into the service, that he was discharge from the 
service because of asthma and that the asthma was therefore 
aggravated beyond normal progression.  The examiner 
acknowledged that the appellant relayed a history of sulfur 
exposure which was not reflected in the VA records available 
for review.  The doctor stated that the service did not cause 
the appellant's asthma and it was not responsible for his 
current level of disease.  The doctor concluded that an 
exacerbation of the appellant's asthma occurred in service 
which caused his discharge from the service. However, this 
exacerbation was not a permanent exacerbation of the 
underlying condition.

In June 1997, the RO received reconstructed service records 
from the Surgeon General's Office which showed that the 
appellant was diagnosed with asthma in service, but that the 
condition existed prior to service.

The Board denied service connection for asthma in a March 
1998 decision.

In June 2000, the Court vacated the Board's decision and 
remanded the case for additional development.  Subsequently 
the Board remanded the case to the RO to attempt to locate 
any additional records of providers who treated the appellant 
for his asthma.  In addition the appellant was to be examined 
by an appropriate specialist.  The claims file and all of the 
medical records including records received from the Surgeon 
General's office were to be made available to the examiner 
prior to the examination.

In August 2001, additional service records were added to the 
claims folder, including a document entitled "Disposition 
Board Proceedings" dated in August 1954.  These records 
reflect that the appellant entered active service on July 13, 
1954; that he was hospitalized on August 12, 1954, for 
difficulty in breathing; that he was given a final type 
physical examination on August 24, 1954, and appeared before 
the Medical Board the next day.  The Medical Board determined 
that the appellant, then a basic trainee, suffered from 
perennial asthma which was not incident to service; that the 
asthma had existed prior to his entry on active duty; and 
that the asthma was not permanently aggravated by his active 
duty.

The appellant was afforded a VA examination in November 2001.  
The examiner noted that he reviewed the claims file and all 
of the service medical records, including the appellant's 
hospitalization reports and the Surgeon General's report.  
The examiner noted that the appellant stated that he had no 
history of asthma prior to entering service.  However a 
progress note in the service medical records revealed that in 
1954 a physician noted that the appellant stated that he had 
had similar problems 2 to 3 years prior.  The examiner noted 
that, 

As I can see no reason why the physician 
would have any reason to lie about this 
in 1954,  I have to believe the 
physician's written documentation from 
1954 as opposed to this 66 year old 
gentleman's memory from 1954.  So it is 
in this examiner's opinion that his 
asthma did preexist his entering the 
military even though his entry service 
exam does not reflect this.  It is also 
in this examiner's opinion that his 
asthma disease has flares and 
exacerbations as well as remissions.  I 
think that this veteran experienced an 
intermittent flare up of his symptoms 
while in the military.  The veteran 
continues to have problems with his 
asthma even after the military and these 
include intermittent flare-ups and 
exacerbations, which he takes multiple 
medications for.

The examiner provided the following impressions:  

(1) Chronic obstructive pulmonary disease 
secondary to asthma, which the veteran 
has had all of his life, this is also 
seen in the pulmonary function testing.

(2) Restrictive lung disease per 
pulmonary function testing.

Pertinent Law and Regulations.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.1(k), 
3.303(a).

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or, where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  The presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. §  3.306 (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

The presumption of aggravation is not applicable unless the 
pre-service disability underwent an increase in severity 
during service.  See Beverly v. Brown, 9 Vet. App. 402, 405 
(1996); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); 
Browder v. Brown, 5 Vet. App. 268, 271 (1993).  Section 1153 
requires an increase in the severity of the preexisting 
condition, as distinguished from the mere recurrence of 
manifestations of the pre-service condition or mere temporary 
flare-ups of symptoms associated with the disability.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability.  Davis v. Principi, 
276 F.3d 1341 (Fed. Cir. 2002); see also Maxson v. West, 12 
Vet. App. 453, 459 (1999); Verdon v. Brown, 8 Vet. App. 529, 
537 (1996); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
In Hunt, for example, the Court of Appeals for Veterans 
Claims refused service-connection to a veteran for 
aggravation of a pre-existing knee injury, finding:  "While 
there was temporary worsening of [the veteran's] symptoms, 
the condition itself, which lent itself to flare-ups, did not 
worsen.  In short, the disability remained unaffected by 
these flare-ups."  Id. at 296. 

Analysis.  Asthma was not noted when the appellant was 
examined for service.  Accordingly, the presumption of sound 
condition, therefore, attaches.  The burden of proof is on VA 
to rebut the presumption by producing clear and unmistakable 
evidence that the appellant's asthma existed prior to service 
and if the government meets this requirement, that the 
condition was not aggravated in service.  Examining whether 
the facts satisfactorily rebut the presumption of sound 
condition, the Board holds that there is clear and 
unmistakable evidence that the appellant entered service with 
preexisting asthma.  While the appellant's induction 
examination is silent with regard to a diagnosis of asthma, 
there was evidence of chest irregularities at that time.  A 
month later, in August 1954, the records reflect that the 
appellant had a history of asthma for 2 or 3 years.  Although 
the appellant has disputed this notation, there is no logical 
explanation as to its presents in the contemporaneously made 
medical records of August 1954 other than that this history 
had been elicited from the appellant for treatment purposes.  
The August and September 1954 service medical records reflect 
that the physicians who examined and treated the appellant at 
that time were of the opinion that the asthma existed prior 
to service. 

Although there are several medical reports of record 
beginning in 1972, none except for the VA compensation 
examinations comment as to the etiology of the appellant's 
asthma.  In January 1997, the VA examiner was of the opinion 
that the appellant did have asthma upon his entry into 
service and in November 2001 another physician, after 
reviewing the records and interviewing the appellant, 
concluded that the appellant's asthma did preexist his 
entering the military.

The Board notes that the appellant presently contends that he 
did not have asthma prior to active service.  However, this 
history contradicts the history provided during service.  The 
Board finds that the history and medical evidence elicited by 
medical professionals for treatment purposes during active 
service are more probative than the statements provided in 
conjunction with a pending claim for benefits.  Based upon 
the history and medical findings elicited during service, 
medical professionals determined that the appellant's asthma 
existed prior to his military service.  Additionally, 
physicians who examined the appellant in 1997 and again in 
2001 opined after a review of pertinent medical records that 
the appellant's asthma existed prior to service.  
Accordingly, the Board finds that a thorough analysis of all 
evidence on file in this case clearly and unmistakably 
demonstrates that the appellant had asthma prior to service.  
Thus, the presumption of sound condition is rebutted.

The principal issue presented for consideration is whether 
the appellant's preexisting asthma was aggravated by his 
military service.  As noted above, the Court has held that 
"[t]emporary or intermittent [in- service] flare-ups" of a 
pre-service condition, without evidence of worsening of the 
underlying condition (as contrasted to symptoms), "are not 
sufficient to be considered 'aggravation in service.'"  Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991) (finding that, 
although there was temporary worsening of symptoms, the 
condition itself, which lent itself to flare-ups, did not 
worsen, and that the disability remained unaffected by the 
flare-ups).

There is little objective evidence of the relative degree of 
asthma disability prior to service but it is clear that the 
appellant had sufficient symptoms during service to require 
medical treatment.  The service medical records reflect that 
the appellant was hospitalized for 26 days for perennial 
asthma and then released from service.  However, the evidence 
does not show that these symptoms represented an increase in 
severity of the underlying asthma condition itself during 
this active service.  On the contrary, the report of the 
Medical Board dated in August 1954 reflects that the Medical 
Board concluded that the appellant's pre-service asthma was 
not permanently aggravated by his period of active military 
service.

Although the appellant contends that he was treated from 1954 
to 1956 at the emergency room of Mount Carmel Hospital, there 
is no evidence of such treatment of record.  Efforts to 
obtain records to support the appellant's claim were 
unsuccessful as Mount Carmel Hospital does not have records 
beyond 1960.  The next evidence of record reflecting 
treatment for asthma is in 1972, eighteen years after the 
appellant's separation from service.  Treatment for this 
condition since 1972 has been sporadic.  The Court has held 
that evidence of a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
appellant's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  See 38 C.F.R. 
§3.306(b) ("Aggravation may not be conceded where the 
disability underwent no increase in severity on the basis of 
all the evidence of record pertaining to the manifestations 
of the disability prior to, during and subsequent to 
service.")  Maxson v. West, 12 Vet. App. 453 (1999); affirmed 
Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000).

A physician who examined the appellant in November 1996 
concluded that while the appellant did experience an 
exacerbation of asthma symptoms during service and that this 
exacerbation did cause the appellant's separation from 
service, the exacerbation which occurred in 1954 was not a 
permanent exacerbation of the underlying condition.  Another 
physicians who examined the appellant and reviewed the entire 
claims folder in November 2001 also provided an opinion which 
is to the effect that while the appellant experienced a 
flare-up or exacerbation of symptoms during service, there 
was no permanent increase in severity of the underlying 
asthma condition itself.  A careful review of all reports of 
examination and other clinical evidence on file fails to 
reveal any contrary opinion.

The appellant has asserted that the fact that he entered the 
service without symptoms and was discharged from service due 
to asthma symptoms is proof that the disease progressed 
beyond the normal progression of the disease.  This is not a 
persuasive argument because of the episodic nature of asthma, 
i.e., asthma is clearly a disorder characterized by periods 
of remission and recurrence.  Asthma abates and recurs.  An 
examination during a period in which the asthma was in 
remission would not reveal the true level of disability.  The 
medical professionals who evaluated the appellant prior to 
his release from service concluded that the asthma was not 
permanently aggravated by the appellant's brief period of 
active duty.

Accordingly, the Board finds that the preponderance of the 
evidence shows that the appellant's asthma did not increased 
in severity during his military service.  Thus, the 
presumption of aggravation is not applicable.  See 38 
U.S.C.A. § 1154; 38 C.F.R. § 3.306.  Therefore, an award of 
service connection for asthma on an aggravation theory is not 
warranted.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for asthma.  Therefore, the claim must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for asthma is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

